673 F.2d 911
Glen K. DORSEY, Jr., and Barbara J. Dorsey, his wife,Plaintiffs-Appellants, Cross-Appellees,v.HONDA MOTOR COMPANY, LTD., et al., Defendants-Appellees,Cross-Appellants.HONDA MOTOR COMPANY, LTD., Defendant-Appellant,v.CONTINENTAL CASUALTY COMPANY, Defendant-Appellee, Cross-Appellant.
No. 79-3845.
United States Court of Appeals,Fifth Circuit.
Unit B*April 30, 1982.

Frates, Floyd, Pearson, Stewart, Richman & Greer, Gary D. Fox, Larry S. Stewart, Miami, Fla., for Glen and Barbara Dorsey.
Anthony M. Lanzone & Associates, Anthony M. Lanzone, Robert A. Calinoff, New York City, for Honda Motor Co., Ltd. and American Honda Motor Co.
DeWolf, Ward, Morris, Wohlust, Jontz & O'Donnell, John L. O'Donnell, Jr., Thomas B. DeWolf, Orlando, Fla., for Honda Motor Co., Ltd.
Akerman, Senterfitt & Eidson, John Edwin Fisher, Orlando, Fla., for Continental Cas. Co.
Joe N. Unger, Miami, Fla., for Honda Motor Co., Ltd., American Honda Motor & Mission Ins.
Appeals From The United States District Court for the Middle District of Florida.
Before GODBOLD, Chief Judge, MORGAN and HENDERSON, Circuit Judges.

BY THE COURT:

1
The motion of the Dorseys that we qualify our mandate to provide for interest from the date of the original judgment, 5 Cir., 655 F.2d 650, with respect to both compensatory and punitive damages is GRANTED.


2
The liability of Continental to Honda for the punitive damages award is an issue for the district court on remand.  If Continental is held liable to Honda, the district court should also decide whether Continental's liability includes the award of interest.


3
Honda's motion for taxation of costs against Continental is GRANTED.


4
The motion of the Dorseys to strike the petition for rehearing en banc filed by Honda is DENIED.


5
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16), the Petition for Rehearing En Banc filed by Honda is DENIED.


6
The motion of Honda for stay of the issuance of the mandate pending petition for writ of certiorari is DENIED.



*
 Former Fifth Circuit case, § 9(3) of Public Law 96-452, October 14, 1980